Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to Preliminary amendment submitted on 07/29/2021.  By this amendment, original claims 4-9, 14-15 and 21-25 are cancelled and therefore, original claims 1-3, 10-13, 16-20 are pending in this action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/29/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2021/0,142,860), and further in view of Lin (US 2016/0,372,211)

As per claim 1:

Song discloses:

A memory device, comprising:
(Song, Figs 1-16)
(Song, [0029] In the embodiment, as illustrated in FIG. 1, a semiconductor system 1 may include a controller 10 and a semiconductor device 20.  The semiconductor device 20 may include a command/address receiving circuit 210, an error check and scrub (ECS) control circuit 230, a memory bank 250, an error correction circuit 270, and an error log storage circuit 290)
(Halbert, Figs 1-8)
(Halbert, Fig 1, Memory Device 140, ECS 156, Memory Resource 160, Register 144)
(Halbert, Fig 2, Memory Device 230, ECS 250, Memory 240, Register 144)

a memory cell array including a plurality of memory cells disposed at intersections of word lines and bit lines;
(Song, Figs 1-16)
(Song, [0029] In the embodiment, as illustrated in FIG. 1, a semiconductor system 1 may include a controller 10 and a semiconductor device 20.  The semiconductor device 20 may include a command/address receiving circuit 210, an error check and scrub (ECS) control circuit 230, a memory bank 250, an error correction circuit 270, and an error log storage circuit 290)

an error correction circuit configured to read data from the memory cell array and to correct an error in the read data; and
(Song, [0029] In the embodiment, as illustrated in FIG. 1, a semiconductor system 1 may include a controller 10 and a semiconductor device 20.  The semiconductor device 20 may include a command/address receiving circuit 210, an error check and scrub (ECS) control circuit 230, a memory bank 250, an error correction circuit 270, and an error log storage circuit 290)

an error check and scrub (ECS) circuit configured to perform a scrubbing operation on the memory cell array, wherein the ECS circuit comprises:
(Song, [0029] In the embodiment, as illustrated in FIG. 1, a semiconductor system 1 may include a controller 10 and a semiconductor device 20.  The semiconductor device 20 may include a command/address receiving circuit 210, an error check and scrub (ECS) control circuit 230, a memory bank 250, an error correction circuit 270, and an error log storage circuit 290)

a first register configured to store an error address obtained in the scrubbing operation; and 
(Song, [0078]-[0086] error log register)
(Song, [0029] In the embodiment, as illustrated in FIG. 1, a semiconductor system 1 may include a controller 10 and a semiconductor device 20.  The semiconductor device 20 may include a command/address receiving circuit 210, an error check and scrub (ECS) control circuit 230, a memory bank 250, an error correction circuit 270, and an error log storage circuit 290)
(Song, [0036] semiconductor device 20a may include the command/address receiving circuit 210, a command decoder 221, an ECS command generation circuit 223, an address counter 225, an address decoder 227, the ECS control circuit 230, a selection command generation circuit 241, a selection address generation circuit 243, the memory bank 250, a sense/amplification circuit 251, a row control circuit 261, a column control circuit 263, an I/O control circuit 265, the error correction circuit 270, a data buffer 280, and the error log storage circuit 290)

a second register configured to store a page offline address received from an external device.
 (Song, [0090] … a host command HCMD and a host address HADD outputted from a host… to perform the refresh operation, the active operation, the read operation, the write operation, or the ECS operation of the semiconductor device 20) 
(Song, [0031] The command/address receiving circuit 210 may receive the command/address signal CA to execute various internal operations through the first transmission line L11.  The various internal operations may include a read operation, a write operation, and a refresh operation.  The command/address signal CA may include a command and an address)
(Song, Fig. 2, Command/Address Buffer 210 to store address) 

However, Song does not clearly disclose a second register for storing the received address.

Lin discloses:
(Lin, [0045],  semiconductor memory 12 includes a register for storing test control information, a register for storing an test starting address, a register for storing a test size (total number of memory cell units on which the test for each bit is performed), for example)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Lin’s register for storing address into the system in order for Song to controlling the testing.
(Lin, [0045],  semiconductor memory 12 includes a register for storing test control information, a register for storing an test starting address, a register for storing a test size (total number of memory cell units on which the test for each bit is performed), for example)

As per claim 2:
Song-Lin further discloses:
wherein the ECS circuit further comprises:
an ECS logic configured to perform the scrubbing operation according to a predetermined technique.
(Song, [0005], a semiconductor device includes an error check and scrub (ECS) command generation circuit and an ECS control circuit.  The ECS command generation circuit generates an ECS command based on a refresh command.  During an ECS operation, the ECS control circuit generates an ECS mode signal that is activated based on the ECS command during an ECS operation and generates an ECS active command, an ECS read command, and an ECS write command to continue the ECS operation)

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2021/0,142,860), and further in view of Lin (US 2016/0,372,211), in view of Kim et al. (US 2016/0,0246,679)

As per claim 3:
Song-Lin does not clearly disclose:
wherein the ECS logic excludes the page offline address from error addresses detected in the scrubbing operation.

Kim discloses:
wherein the ECS logic excludes the page offline address from error addresses detected in the scrubbing operation.
(Kim, [0041] control logic 230 may base its memory data scrubbing operations to the memory 204 additionally on the memory addresses of the memory transactions requested by the memory controller 206.  … it may be desired for the memory data scrubber circuit 202 to skip a memory data scrubbing operation at a particular memory address in the memory array 208 if the memory controller 206 is already performing a write operation to the same next memory address in the memory array 208 stored in the next scrubbing memory address 213 in the memory array 208)
(Kim, [0046] match indicator 420 is asserted on an address match (addr_match) line 422, which causes the scrub signal 234 to be de-asserted to disable the memory data scrubbing operation in block 408)
 
It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Kim’s method of excluding memory address from performing scrubbing operation into the system of Song-Lin.
(Kim, [0041] control logic 230 may base its memory data scrubbing operations to the memory 204 additionally on the memory addresses of the memory transactions requested by the memory controller 206.  … it may be desired for the memory data scrubber circuit 202 to skip a memory data scrubbing operation at a particular memory address in the memory array 208 if the memory controller 206 is already performing a write operation to the same next memory address in the memory array 208 stored in the next scrubbing memory address 213 in the memory array 208)
(Kim, [0046] match indicator 420 is asserted on an address match (addr_match) line 422, which causes the scrub signal 234 to be de-asserted to disable the memory data scrubbing operation in block 408)


As per claim 4-9: (Canceled)

Claim 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2021/0,142,860), in view of Ong et al. (US 2005/0,162,182)

As per claim 10:

Song discloses:

An operating method of a memory device, the operating method comprising:
(Song, Figs 1-16)
(Song, [0029] In the embodiment, as illustrated in FIG. 1, a semiconductor system 1 may include a controller 10 and a semiconductor device 20.  The semiconductor device 20 may include a command/address receiving circuit 210, an error check and scrub (ECS) control circuit 230, a memory bank 250, an error correction circuit 270, and an error log storage circuit 290)

receiving error check and scrub (ECS) mode information from a controller, and
(Song, [0005], a semiconductor device includes an error check and scrub (ECS) command generation circuit and an ECS control circuit.  The ECS command generation circuit generates an ECS command based on a refresh command.  During an ECS operation, the ECS control circuit generates an ECS mode signal that is activated based on the ECS command during an ECS operation and generates an ECS active command, an ECS read command, and an ECS write command to continue the ECS operation)
(Song, [0042] The ECS control circuit 230 may generate the ECS mode signal ECS_M based on the ECS command AECS.  The ECS mode signal ECS_M may be generated during the ECS operation.  The ECS control circuit 230 may generate an ECS active command EACT, an ECS read command ERD, an ECS write command EWT, an ECS pre-charge command EPCG, and an ECS end command (ECS_END of FIG. 5) while the ECS operation is performed)
(Song, Fig. 1 memory 20 received command/address CA from controller)
(Song, Fig. 2 CA input to command decoder then output ECS_M)

operating an ECS address counter, in response to the ECS mode information, a 
(Song, [0040] The address counter 225 may generate an ECS column address ECADD, an ECS row address ERADD, and an ECS bank address EBADD based on the ECS command AECS.  The address counter 225 may count the ECS command AECS to control a logic level combination of the ECS column address ECADD, a logic level combination of the ECS row address ERADD, and a logic level combination of the ECS bank address EBADD.  The number of bits included in each of the ECS column address ECADD, the ECS row address ERADD, and the ECS bank address EBADD may be set to be different according to the embodiments.  The address counter 225 may count the ECS command AECS to sequentially increase a binary number corresponding to a logic level combination of bits included in the ECS column address ECADD, to sequentially increase a binary number corresponding to a logic level combination of bits included in the ECS row address ERADD, and to sequentially increase a binary number corresponding to a logic level combination of bits included in the ECS bank address EBADD.  When each of the ECS column address ECADD, the ECS row address ERADD, and the ECS bank address EBADD includes two bits, the sequential increase of the logic level combination of each of the ECS column address ECADD, the ECS row address ERADD, and the ECS bank address EBADD may mean that the logic level combination of each of the ECS column address ECADD, the ECS row address ERADD, and the ECS bank address EBADD changes in order of `00`, `01`, `10`, and `11.  A configuration and an operation of the address counter 225 will be described in more detail with reference to FIG. 8) 

Song does not clearly disclose:
operating an address counter in reverse direction.

Ong discloses:
operating an address counter in reverse direction.
(Ong, [0007], a test address counter, coupled to the latching component, generates a sequence of addresses in the test mode, wherein the sequence of addresses is represented by respective values which are derived by incrementing or decrementing from a value for an initial address)
(Ong, [0055] Row test address sequencer 12 may receive information for an initial row address, a least significant bit (LSB) in the initial row address, and increment up (or decrement down)….CRNTD signal may convey information or data for causing the row test address sequencer to count up (increment) or count down (decrement) from the initial value)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Ong’s method of decrementing the address counter of Song in order to performing testing in reverse direction. 
(Ong, [0007], a test address counter, coupled to the latching component, generates a sequence of addresses in the test mode, wherein the sequence of addresses is represented by respective values which are derived by incrementing or decrementing from a value for an initial address)
(Ong, [0055] Row test address sequencer 12 may receive information for an initial row address, a least significant bit (LSB) in the initial row address, and increment up (or decrement down)….CRNTD signal may convey information or data for causing the row test address sequencer to count up (increment) or count down (decrement) from the initial value)

As per claim 11:
Song-Ong further discloses:

randomly selecting one error address, among error addresses obtained in the scrubbing operation; and 
(Song, [0040] The address counter 225 may generate an ECS column address ECADD, an ECS row address ERADD, and an ECS bank address EBADD based on the ECS command AECS.  The address counter 225 may count the ECS command AECS to control a logic level combination of the ECS column address ECADD, a logic level combination of the ECS row address ERADD, and a logic level combination of the ECS bank address EBADD.  The number of bits included in each of the ECS column address ECADD, the ECS row address ERADD, and the ECS bank address EBADD may be set to be different according to the embodiments.  The address counter 225 may count the ECS command AECS to sequentially increase a binary number corresponding to a logic level combination of bits included in the ECS column address ECADD, to sequentially increase a binary number corresponding to a logic level combination of bits included in the ECS row address ERADD, and to sequentially increase a binary number corresponding to a logic level combination of bits included in the ECS bank address EBADD.  When each of the ECS column address ECADD, the ECS row address ERADD, and the ECS bank address EBADD includes two bits, the sequential increase of the logic level combination of each of the ECS column address ECADD, the ECS row address ERADD, and the ECS bank address EBADD may mean that the logic level combination of each of the ECS column address ECADD, the ECS row address ERADD, and the ECS bank address EBADD changes in order of `00`, `01`, `10`, and `11.  A configuration and an operation of the address counter 225 will be described in more detail with reference to FIG. 8) 

reporting the selected address to the controller.
(Song, [0030] semiconductor device 20 may transmit an error log bank address ELBADD and an error log row address ELRADD to the controller 10 through the third transmission line L15)


As per claim 12:
Song-Ong further discloses:
resuming the scrubbing operation on the ECS address counter immediately 
(Song, [0040] The address counter 225 may generate an ECS column address ECADD, an ECS row address ERADD, and an ECS bank address EBADD based on the ECS command AECS.  The address counter 225 may count the ECS command AECS to control a logic level combination of the ECS column address ECADD, a logic level combination of the ECS row address ERADD, and a logic level combination of the ECS bank address EBADD.  The number of bits included in each of the ECS column address ECADD, the ECS row address ERADD, and the ECS bank address EBADD may be set to be different according to the embodiments.  The address counter 225 may count the ECS command AECS to sequentially increase a binary number corresponding to a logic level combination of bits included in the ECS column address ECADD, to sequentially increase a binary number corresponding to a logic level combination of bits included in the ECS row address ERADD, and to sequentially increase a binary number corresponding to a logic level combination of bits included in the ECS bank address EBADD.  When each of the ECS column address ECADD, the ECS row address ERADD, and the ECS bank address EBADD includes two bits, the sequential increase of the logic level combination of each of the ECS column address ECADD, the ECS row address ERADD, and the ECS bank address EBADD may mean that the logic level combination of each of the ECS column address ECADD, the ECS row address ERADD, and the ECS bank address EBADD changes in order of `00`, `01`, `10`, and `11.  A configuration and an operation of the address counter 225 will be described in more detail with reference to FIG. 8) 

before reporting the error address.
(Song, [0030] semiconductor device 20 may transmit an error log bank address ELBADD and an error log row address ELRADD to the controller 10 through the third transmission line L15)


As per claim 13:
Song-Ong further discloses:
operating the ECS address counter in a forward direction.
(Ong, [0007], a test address counter, coupled to the latching component, generates a sequence of addresses in the test mode, wherein the sequence of addresses is represented by respective values which are derived by incrementing or decrementing from a value for an initial address)
(Ong, [0055] Row test address sequencer 12 may receive information for an initial row address, a least significant bit (LSB) in the initial row address, and increment up (or decrement down)….CRNTD signal may convey information or data for causing the row test address sequencer to count up (increment) or count down (decrement) from the initial value)


As per claim 14-15: (Canceled)

Allowable Subject Matter

Claims 16-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior arts of record do not clearly disclose “a controller, comprising: a map management device configured to manage a mapping relationship between a logical address and a physical address of a memory device and to generate a page offline address using an error address received from the memory device; and an error check and scrub (ECS) mode management device configured to manage an ECS mode of the memory device, wherein the ECS mode management device transmits ECS mode information and the page offline address to the memory device” as recited in claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thien Nguyen/           Primary Examiner, Art Unit 2111